United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 20-2419
     ___________________________

         United States of America

                   Plaintiff - Appellee

                     v.

          Christopher Lee Schultz

               Defendant - Appellant
     ___________________________

             No. 20-2421
     ___________________________

         United States of America

                   Plaintiff - Appellee

                     v.

          Christopher Lee Schultz

                Defendant - Appellant
              ____________

  Appeal from United States District Court
 for the Southern District of Iowa - Eastern
               ____________
                              Submitted: June 18, 2021
                                Filed: July 15, 2021
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Christopher Schultz pleaded guilty to three counts of armed bank robbery and
two counts of bank robbery after robbing several banks over the course of about four
months. See 18 U.S.C. § 2113(a), (d). By the time of sentencing, Schultz was forty-
two years old and had a criminal history dating back twenty-one years. At
sentencing, the district court calculated a criminal-history category of IV and a total
offense level of 26, yielding an advisory sentencing guidelines range of 92 to 115
months’ imprisonment. Finding a sentence within this range inadequate, the district
court1 varied upward and sentenced Schultz to 135 months’ imprisonment on each
count, to be served concurrently. Schultz appeals, arguing that his sentence is
substantively unreasonable. We affirm.

       We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc). “In conducting this review, we are to take into account the totality
of the circumstances, including the extent of any variance from the Guidelines
range.” Id. (internal quotation marks omitted). “[W]e are not permitted to apply a
presumption of unreasonableness if the sentence is outside the Guidelines range.”
Id. “Instead, we may consider the extent of the deviation, but must give due
deference to the district court’s decision that the § 3553(a) factors, on a whole,
justify the extent of the variance.” Id. at 461-62 (internal quotation marks omitted).
“[I]t will be the unusual case when we reverse a district court sentence—whether

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
within, above, or below the applicable Guidelines range—as substantively
unreasonable.” Id. at 464.

       Schultz argues that the district court abused its discretion in varying upward
because its cited reasons had already been considered in determining Schultz’s
guidelines range. True, in deciding to vary upward, the district court considered the
§ 3553(a) factors and noted, among other things, the seriousness of Schultz’s
robbery offenses, the fear engendered in Schultz’s victims, Schultz’s criminal
history, and the special need for adequate deterrence given that Schultz had a
criminal history spanning twenty-one years. But even assuming that these factors
already had been considered in the calculation of Schultz’s guidelines range, they
“can nevertheless form the basis of a variance.” See United States v. David, 682
F.3d 1074, 1077 (8th Cir. 2012). The district court thus did not abuse its discretion
by considering these factors in deciding to vary upward.

       Schultz also argues that the district court abused its discretion because it did
not consider his drug addictions and mental health. Though a district court’s failure
“to consider a relevant [§ 3553(a)] factor that should have received significant
weight” constitutes an abuse of discretion, Feemster, 572 F.3d at 461, this did not
happen here. We assume a district court considered factors of which it was aware,
such as those brought to its attention during sentencing, see United States v. Keating,
579 F.3d 891, 893-94 (8th Cir. 2009), and we do not require a district court to
mention specifically every factor it considered. See United States v. Diaz-Pellegaud,
666 F.3d 492, 504 (8th Cir. 2012). Here, Schultz himself mentioned his drug
addiction during his sentencing hearing, and the district court said it reviewed the
Presentence Investigation Report in its entirety, which discussed Schultz’s mental-
health history. See United States v. Delao-Navarrete, 365 F. App’x 731, 732 (8th
Cir. 2010) (per curiam) (noting that the district court considered certain facts because
the Presentence Investigation Report, which the district court had reviewed, included
them). Thus, we assume that the district court considered Schultz’s drug addictions
and mental health in determining his sentence, meaning it did not abuse its discretion
by failing to consider them.


                                          -3-
       Finally, Schultz argues that the district court abused its discretion because the
drug-addiction and mental-health mitigating factors he identifies merited a lower
sentence. Though a district court abuses its discretion if it commits a “clear error of
judgment” in weighing the appropriate factors, Feemster, 572 F.3d at 461, we see
no clear error of judgment here. The district court reasonably concluded that the
various aggravating factors noted above outweighed these mitigating factors. While
Schultz “disagrees with the court’s balancing of the relevant considerations,” he has
not shown that the court abused “its broad discretion” in weighing the appropriate
factors. See United States v. Ruiz-Salazar, 785 F.3d 1270, 1273 (8th Cir. 2015).

      For the foregoing reasons, we affirm.
                      ______________________________




                                          -4-